          Case 1:19-cv-01420-DAD-SAB Document 112 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   EARTH ISLAND INSTITUTE, et al.,                   Case No. 1:19 -cv-01420-DAD-SAB

12                  Plaintiffs,                        AMENDED ORDER SETTING BRIEFING
                                                       SCHEDULE
13          v.

14   KIMBERLY NASH, et al.,

15                  Defendants.

16

17         Following a scheduling conference, an order issued on July 21, 2020, setting a briefing

18 schedule for motions for summary judgment to be filed. (ECF Nos. 96, 97.) On December 3,

19 2020, Plaintiffs’ motion to amend the briefing schedule was granted and the dates set in the July
20 21, 2020 scheduling order were vacated. (ECF No. 109.) The parties were ordered to file a joint

21 status report by December 15, 2020. (Id.) On December 15, 2020, a joint status report was filed

22 setting forth proposed dates for motions for summary judgment to be filed.

23         In the joint report, the parties request clarification of how the page limitations are

24 affected should they decide to file a consolidated motion/opposition or opposition/reply. The

25 parties have demonstrated good cause to modify the page limitations in the standing order.

26         Accordingly, IT IS HEREBY ORDERED that:

27         1.      Plaintiffs’ Motion for Summary Judgment shall be filed on or before January 21,

28                 2021;


                                                   1
              Case 1:19-cv-01420-DAD-SAB Document 112 Filed 12/28/20 Page 2 of 2


 1              2.        Defendants’ Cross Motion/Opposition shall be filed on or before March 4, 2021;

 2              3.        Plaintiffs’ Opposition/Reply shall be filed on or before March 25, 2021;

 3              4.        Defendants’ Reply shall be filed on or before April 15, 2021; and

 4              5         The page limitations in the Court’s standing order are modified. If the parties file

 5                        consolidated pleadings, Defendant’s consolidated cross motion for summary

 6                        judgment/opposition brief shall be subject to a fifty (50) page limitation and

 7                        Plaintiff’s opposition/reply brief shall be subject to a forty (40) page limitation.1

 8
     IT IS SO ORDERED.
 9

10 Dated:            December 23, 2020
                                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28   1
         This amended order issues to correct an error in the page limitations for the reply brief.


                                                                   2
